DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. The applicant has amended the claims to specify that the extension portion and the first coupling portion are formed as a single body. In light of the applicant’s amendments to the claims, the examiner now views the gap between the triangular shaped extension portion and the outer portion as the claimed damper member. Furthermore, the first extension, first coupling portion and outer portion are all formed as a single body as depicted below. Furthermore, the applicant argues that it is improper for the examiner to view the air gap between the triangular extension and the outer portion as the damper. The applicant further argues and cites different sections of the specification that would require the damper member to be something other than air. The examiner disagrees with the applicant and asserts that In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the damper member is something other than air) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner asserts that the applicant’s specification does contain support for the damper member being a solid material but does not contain .

    PNG
    media_image1.png
    144
    288
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    114
    193
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1-7, 9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20150054719 Jeon et al (for examination purposes the examiner has relied on the provided English translation..
2:	As for Claim 1, Jeon et al depicts in Figures 1 and 14 A lens moving apparatus comprising: a housing (120); a bobbin (111) disposed in the housing (120); a first coil (112) disposed on the bobbin (111); a magnet (121) disposed on the housing (120); an upper spring (160) coupled both to an upper 
    PNG
    media_image3.png
    340
    592
    media_image3.png
    Greyscale


disposed on the upper spring (160), wherein the upper spring (160) comprises: an outer portion coupled to the housing (120) (Paragraph [0051]); a first coupling portion (160b) coupled to the support member (140); and a first connecting portion connecting the outer portion to the first coupling portion (160b), wherein the first coupling portion (160b) further comprises a first extension (triangular shaped extension), which extends toward the outer portion from the first coupling portion (160b), and wherein the first extension (triangular shaped extension) is spaced apart (open) from the outer portion, and the damper (opening between triangular shaped structure near FE) connects the first extension (triangular extension) to the outer portion, wherein the extension portion (triangular shaped extension) and the first coupling portion (160b) are formed of a single body. Jeon et al depicts in Figures 1 and 14 wherein 
3:	As for Claim 2, Jeon et al depicts in Figure 2 wherein the outer portion is coupled (160a) to the housing (120) at a corner of the housing (120d).
4:	As for Claim 3, , Jeon et al depicts in Figure 2 wherein the outer portion comprises: a second coupling portion (there are four coupling portions 160A at each corner) disposed at a first side portion of the housing and coupled to the housing (120); a third coupling portion (there are four coupling portions 160A at each corner) disposed at a second side portion adjacent to the first side portion of the housing (120) and coupled to the housing (120); and a second connecting portion (connections are formed between the four corners of 160) connecting the second coupling portion to the third coupling portion, wherein the first connecting portion comprises: a third connecting portion connecting the second coupling portion to the first coupling portion; and a fourth connecting portion connecting the third coupling portion to the first coupling portion.
5:	As for Claim 4, Jeon et al depicts in Figure 2 wherein the damper (structure at corners of 160) is disposed between the first extension and the second connecting portion, and wherein the first extension is spaced apart from each of the third and fourth connecting portions.
6:	As for Claim 5, Jeon et al depicts in Figure 2 wherein the first extension comprises: a second extension extending to the second coupling portion from the first coupling portion; a third extension extending to the third coupling portion from the first coupling portion; and a fourth extension extending to the second connecting portion from the first coupling portion.
7:	As for Claim 6, , Jeon et al depicts in Figure 2 wherein the first extension is increased in width moving toward the outer portion from the first coupling portion (160b).
8:	As for Claim 7, Jeon et al depicts in Figure 2 wherein a portion of the first extension that corresponds to the outer portion has a shape corresponding to a shape of the outer portion.

    PNG
    media_image4.png
    85
    86
    media_image4.png
    Greyscale

9:	As for Claim 9, Jeon et al  depicts in Figure 5 and teaches in Paragraph [0047] further comprising a second coil (132) disposed on an outer surface of a side portion of the housing (120) so as to generate induction voltage by interaction with the first coil (112).
10:	As for Claim 11, Jeon et al depicts in Figures 1 and 14 A lens moving apparatus comprising: a housing (120); a bobbin (111) disposed in the housing (120); a first coil (112) disposed on the bobbin (111); a magnet (121) disposed on the housing (120); a second coil (one of coils 132) disposed on an outer surface of the housing (120) and generating induction voltage by interaction with the first coil (112) (Paragraph [0047]); an upper spring (160) coupled both to an upper portion of the bobbin (111) and to an upper portion of the housing (120); a circuit board disposed under the housing (120) (Paragraphs [0019, 0041 and Figure 7]); a third coil (second of 4 coils 132) disposed on the circuit board (131) to be opposite to the magnet (121) in an optical direction (see Figure 5); a support member (140) conductively connecting the upper spring (160) to the circuit board 131); and a damper member (viewed as structure at corners of 160) disposed on the upper spring (160), wherein the upper spring (160) comprises: a first coupling portion (160b) coupled to the support member (140); a second coupling portion (second 160b) coupled to the housing (120); a connecting portion (161b in Figure 2) connecting the first coupling portion (160b) and the second coupling portion (second 160b); and an extension portion (triangular shaped extension) extending toward the second coupling portion (160a) from the first coupling portion (160a) and being spaced apart from the second coupling portion, wherein the extension portion (triangular shaped extension) and the first coupling portion (160b) are formed of a single body, wherein the damper member (viewed as opening between the triangular region and inner 
11:	As for Claim 12, Jeon et al depicts in Figure 2 wherein the second coupling portion (there are four coupling portions 160A at each corner) is coupled to a corner of the housing (120), and the support member (140) is disposed at the corner of the housing (120).
12:	As for Claim 13, Jeon et al depicts in Figure 2 wherein the extension portion (triangular shaped damper) comprises a first portion and a width of the first portion of the extension portion increases toward the second coupling portion from the first coupling portion.
13:	As for Claim 14, Jeon et al depicts in Figure 2 wherein the extension portion is bilaterally symmetrical with respect to a reference line (line intersecting 160a and 160b), and wherein the reference line is a line which extends a central point and the corner of the housing (120) and the central point is a center of the housing (120) or a center of the upper spring (160).
14:	As for Claim 15, Jeon et al depicts in Figure 2 wherein the damper contacts a side surface of the extension portion and a side surface of the second coupling portion, and wherein the damper contacts an upper surface or a lower surface of at least one of the extension portion and the second coupling portion.
15:	As for Claim 17, Jeon et al depicts in Figure 2 wherein an area of an upper surface of the extension portion (widest part away from (160b) is larger than an area of an upper surface of the first coupling portion (160b).
16:	As for Claim 18, Jeon et al teaches wherein the second coil (132) comprises a ring-shaped portion (See Figure 4)) surrounding the outer surface of the housing (120 and 130).

18:	As for Claim 20, Jeon et al teaches in Paragraph [0002] a camera module comprising: a lens barrel (101); a lens moving apparatus for moving the lens barrel (101) according to claim 1; and an image sensor.
Allowable Subject Matter
Claims 8, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 7, 2021